Thompson, J.
This is the proceeding in rem referred to in Robinson v. Clark, ante, p. 285. The parties, the lands, and the allowed Kansas claims involved in the two proceedings are the same. In the instant proceeding the district court found in favor of the administrator, appellee, and on November 28,1928, entered judgment as prayed, and ordered the lands in question sold (subject, however, to the life estate of Alice E. Robinson, mother of deceased) and the proceeds applied in payment of the allowed Kansas claims, with interest and costs. Appeal is had to this court by Alice E. Robinson and Hattie M. Sandusky. The facts, as well as the issues, involved herein are disclosed in our opinion in Robinson v. Clark, ante, p. 285, thus rendering' further detail unnecessary.
From an examination of this record, we conclude that, as to the issues and the facts, the law announced in our opinion in Robinson v. Clark, ante, p. 285, is1 controlling *307herein. In Fischer v. Sklenar, 101 Neb. 553, cited and followed by us in Robinson v. Clark, ante, p. 285, we held: “The final determination of such fact (that of heirship) by the probate court is binding upon all parties interested in the estate, unless it is set aside upon appeal.” This is true also as to the barring of claims under the heirship statutes as affecting the involved lands. Thus, as we have found in Robinson v. Clark, ante, p. 285, that the judgment rendered by the county court was right, it is binding on all interested parties, and has been from the date of its entry, to wit, June 30, 1928.
The judgment of the district court in this instant proceeding is set aside and the cause dismissed at the costs of the appellee.
Reversed and dismissed.
Good, J., dissents.